Citation Nr: 0029260	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-16 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable evaluation for a right 
radius fracture.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from April 1984 to April 
1992.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The case has been transferred to 
the RO in Manila, the Republic of the Philippines.

One of the matters the Board must address is which issues are 
properly before it at this time.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

In his March 1998 notice of disagreement to the February 1998 
rating decision, the veteran noted his disagreement with two 
of the four issues adjudicated by the RO at that time.  In 
October 1998, he filed a timely substantive appeal to the 
October 1998 statement of the case regarding the two issues 
cited above.  Accordingly, the claims of entitlement to a 
compensable evaluation for a right radius fracture and 
service connection for a psychiatric disability are before 
the Board at this time.
     
Since October 1998, the veteran has raised two additional 
claims.  Those claims were address in a statement of the case 
issued by the RO in March 2000.  The veteran has not filed a 
substantive appeal to the March 2000 statement of the case.  
Importantly, in written argument presented by the veteran's 
representative in August 2000, the representative referred 
only to the claims of entitlement to a compensable evaluation 
for a right radius fracture and service connection for a 
psychiatric disability.  As a result, those issues addressed 
by the RO in the March 2000 statement of the case are not 
before the Board at this time.     


REMAND

At a hearing held before a hearing office at the RO in March 
2000, the hearing officer indicated that he would obtain VA 
medical records cited by the veteran at that time.  It does 
not appear that any attempt was made to obtain any recent VA 
medical records cited by the veteran following the March 2000 
hearing.

Regarding the claim of entitlement to a compensable 
evaluation for a right radius fracture, the Board believes 
that an examination is needed to meet the requirements of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).  Regarding 
the claim of service connection for a psychiatric disability, 
the Board has the VA examination of May 1997.  In this 
report, it was indicated that it is "unknown" whether or 
not the veteran's psychiatric symptoms were present in active 
duty.  In light of recent Congressional action in H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000), 
regarding well-grounded claims, the Board believes that 
additional information is required to make a decision on this 
issue.  Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
clearly identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claims, particularly his psychiatric 
disability.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence and that he 
must be as specific as possible because 
without such details an adequate search 
for this record cannot be conducted.  
After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.

2.  The veteran should then be scheduled 
for a VA psychiatric examination in order 
to determine the nature and etiology of 
any psychiatric disorder present.  The 
claims folder or the pertinent medical 
records contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the prior examination reports and 
clinical records during the veteran's 
active service in order to obtain a true 
picture of his psychiatric status.  The 
examiner should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  All necessary 
tests should be performed.  A copy of 
this remand order also should be provided 
to the examiner.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What is the nature and extent of the 
veteran's psychiatric disability, if any?

(b)  Is it as likely as not that any 
psychiatric disability found is related 
to, or has been chronically worsened by, 
the veteran's active service from April 
1984 to April 1992?  The examiner should 
indicate the basis for the opinion and 
fully explain the rationale.

3.  The RO should arrange for VA 
examination to determine the nature, 
extent, and severity (if any) of the 
veteran's service-connected right radius 
fracture.  The claims folder or the 
pertinent medical records contained 
therein should be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the service-connected right radius 
fracture.  The examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have any disability 
associated with his right radius 
fracture?

(b) Does the veteran have limitation of 
motion, or complaints of limitation of 
motion, due to pain that he attributes to his 
service-connected right radius fracture?  If 
so, the examiner is requested to specifically 
comment on the presence or absence of any 
objective manifestation that would 
demonstrate functional impairment due to pain 
attributable to the right radius fracture.  
This should include comment as to whether any 
reported restriction of motion due to pain is 
supported by objective manifestations. 

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of his 
service-connected right radius fracture?  If 
so, the examiner should comment on the 
severity of his incoordination and the 
effects his incoordination has on his ability 
to function.

4.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that they are 
in complete compliance with the directives of 
this REMAND.  If the reports are deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  Thereafter, the case should be reviewed 
by the RO in light of DeLuca and 38 C.F.R. 
§§ 4.40, 4.45 (1999).  The veteran is advised 
that any additional claims will not be before 
the Board unless the determination of the RO 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a claim 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



